DETAILED ACTION
This action is pursuant to the claims filed on 12/06/2021. Claims 31-40 are pending. A first action on the merits of claims 31-40 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12/06/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objections
Claim 39 is/are objected to because of the following informalities:
Claim 39 line 3; “fifth and sixth areas surfaces of the second limb” should read “fifth and sixth areas of the second limb” to increase clarity.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation "further such that the first and second electrodes contact first and second areas of the first limb" in the 4th line from the bottom of the claim. It is unclear if this limitation is attempting to recite antecedent to the first and second electrodes contacting the first and second areas of the first limb that is already positively recited in the paragraph above this limitation or if said limitation is attempting to claim a different first and second areas of the first limb. For examination purposes, this limitation will be interpreted to read “further such that the first and second electrodes contact the first and second areas of the first limb respectively”. Claims 32-40 inherit this deficiency. 
Claim 35 recites “a longitudinal direction” in line 4. It is unclear if this limitation is attempting to claim antecedent basis to the longitudinal direction of the first limb already recited in parent claim 31 or if this limitation is reciting a second distinct longitudinal direction. For examination purposes, this limitation will be interpreted to read “the longitudinal direction”. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,234,646. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the reference patent anticipates each of claims 31-40.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31, 33, 35, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi (JP 2008228994, Translation Provided) in view of Liedtke (U.S. Patent 9,591,987).
Regarding claim 31, Hamaguchi teaches A method of an electrical measurement, the method comprising: providing a measurement system comprising a first clamp electrode apparatus (see Fig 3), the first clamp electrode apparatus comprising: a first clamp comprising a first upper clamp body and a first lower clamp body operably connected to each other such that the first upper and lower clamp bodies are movable relative to each other for clamping a first portion of a first limb of a subject between the first upper and lower clamp bodies (Figs 5-8, clip portion 51 is upper clamp body, clip portion 73 underlying clip portion 51 is lower clamp body; [0087] discloses movement relative to one another via leaf spring 81 connecting the upper and lower clamp bodies), a second clamp comprising a second upper clamp body and a second lower clamp body operably connected to each other such that the second upper and lower clamp bodies are movable relative to each other for clamping a second portion of the first limb adjacent the first portion between the second upper and lower clamp bodies (Figs 5-8, clip portion 61 is second upper clamp body, clip portion 73 underlying clip portion 61 is second lower clamp body; [0087] discloses movement relative to one another via leaf spring 81 connecting the upper and lower clamp bodies), the first and second clamps mechanically connected to form a single integrated device (Figs 5-8 electrode clip 173a) and arranged side by side such that a first edge of the first upper clamp body faces a second edge of the second upper clamp body (see Fig 5, edges of clip portions 51 and 61 face each other) and an opening or channel is defined between the first edge and the second edge (See Fig 5), a first electrode disposed on an inner surface of the first upper clamp body and configured to contact a first area of the first limb when the first limb is clamped with both the first and second clamps (Figs 5-8, electrode 58), and a second electrode electrically independent of the first electrode and disposed on an inner surface of the second upper clamp body and configured to contact a second area of the first limb other than the first area when the first limb is clamped with both the first and second clamps (Figs 5-8 electrode 68); clamping the first limb of the subject with the first clamp electrode apparatus (see Fig 3 clamp 172b on wrist): such that an ulnar head or malleolus of the first limb is configured to be positioned within the opening or channel of the first clamp electrode apparatus while contacting both the first edge and the second edge of the first clamp electrode apparatus for the first edge and the second edge to restrict a movement of the first clamp electrode apparatus along a longitudinal direction of the first limb (Fig 5/8, clip portions are configured for the first and second edges to contact an ulnar head or malleolus to restrict movement of the clamp in a longitudinal direction), such that the first electrode disposed on the inner surface of the first upper clamp body contacts the first area of the first limb and is spaced apart in the longitudinal direction of the first limb from an imaginary line that is perpendicular to the longitudinal direction of the first limb and passes the ulnar head or malleolus of the first limb (Figs 5-8, first electrode 58 contacts first area of first limb and spaced apart from imaginary line passing through ulnar head or malleolus), such that the second electrode disposed on the inner surface of the second upper clamp body contacts the second area of the first limb and is spaced apart in the longitudinal direction of the first limb from the imaginary line that is perpendicular to the longitudinal direction of the first limb and passes the ulnar head or malleolus of the first limb (Figs 5-8, second electrode 68 contacts second area of first limb and spaced apart from imaginary line passing through ulnar head or malleolus), and further such that the first and second electrodes contact first and second areas of the first limb (see Fig 8); and conducting a first impedance measurement of the subject using the first electrode and the second electrode and one or more additional electrodes that contact the subject (Fig 1 processing unit 11 with impedance calculation unit 12 as disclosed in [0036]; also see [0001]).
Hamaguchi fails to explicitly teach that the clamping of the first limb is such that an ulnar head or malleolus of the first limb is positioned within the opening or channel of the first clamp electrode apparatus while contacting both the first edge and the second edge of the first clamp electrode apparatus for the first edge and the second edge to restrict a movement of the first clamp electrode apparatus along a longitudinal direction of the first limb.
In related impedance measurement prior art, Liedtke teaches a similar impedance body composition system and method wherein detecting electrodes are placed on a bisecting line of the ulnar head and the malleolus respectively (Col 3 ln 13-32). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device and method of Hamaguchi in view of Okura, and Liedtke to clamp the first and second electrode clamp apparatus such that the ulnar head or malleolus of the first and second limb is positioned within the opening or channel of each respective electrode clamp apparatus such that the edges of the clamp contact the ulnar head or malleolus and restrict movement of the clamp to arrive at the method of claim 31. Doing so would be obvious to one of ordinary skill in the art as it is well known that bioimpedance electrodes for determining body composition are commonly placed on the ulnar head and malleolus of the wrist and ankle (Liedtke Col 3 ln 13-32). Furthermore, doing so would advantageously provide highly accurate and reproducible results with consistent placement of the electrodes (Hamaguchi [0011], Liedtke Col 3 ln 13-32).
Regarding claim 33, Hamaguchi further teaches wherein the first upper clamp body and the second upper clamp body are independently movable relative to each other (see Figs 5-8, clip portions 51 and 61 are movable relative to each other), wherein the first lower clamp body and the second lower clamp body are integrated such that they are not movable relative to each other (see Fig 7, first and second lower clamp body integrated such that two are not movable relative to each other).
Regarding claim 35, Hamaguchi further teaches wherein the first electrode is disposed on the first clamp, and the second electrode is disposed on the second clamp (see Figs 5-8, electrodes 58/68 on separate clamps), wherein one of the first and second clamps is located at a more proximal location than the other of the first and second clamps along a longitudinal direction when the first limb is clamped with the first and second clamps (see Fig 3 and 8, one of the clamps is at a more proximal location along a longitudinal direction).
Regarding claim 36, Hamaguchi further teaches wherein the first upper and lower clamp bodies are hingedly connected with each other such that the first upper clamp body is configured to hingedly rotate about a first hinge axis (see Figs 5=8, first upper and lower clamp bodies are hingedly connected), wherein the second upper and lower clamp bodies are hingedly connected with each other such that the second upper clamp body is configured to hingedly rotate about a second hinge axis which is the same as the first hinge axis, generally parallel to the first hinge axis, or substantially non-parallel to the first hinge axis (Figs 5-8, second upper and lower clamp bodies are hingedly connected along hinge axis).
Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Liedtke, and in further view of Sato (U.S. PGPub No. 2005/0209528).
Regarding claim 32, Hamguchi//Liedtke teach the combination of claim 31 above, Hamaguchi further appears to teach wherein clamping of the first limb comprises placing the first clamp electrode apparatus such that the opening or channel of the first clamp electrode apparatus is slightly misaligned with reference to the ulnar head or malleolus of the first limb, which causes at least one of the first edge and the second edge to slide on a slanted surface of the ulnar head or malleolus of the first limb for adjusting its position and/or orientation to have the ulnar head or malleolus of the first limb positioned within the opening or channel of the first clamp electrode apparatus.
Hamaguchi fails to teach subsequent to the first impedance measurement, re-clamping the first limb of the subject with the first clamp electrode apparatus such that the ulnar head or malleolus of the first limb is positioned within the opening or channel of the first clamp electrode apparatus, wherein re-clamping the first limb comprises placing the first clamp electrode apparatus such that the opening or channel of the first clamp electrode apparatus is slightly misaligned with reference to the ulnar head or malleolus of the first limb, which causes at least one of the first edge and the second edge to slide on a slanted surface of the ulnar head or malleolus of the first limb for adjusting its position and/or orientation to have the ulnar head or malleolus of the first limb positioned within the opening or channel of the first clamp electrode apparatus and further to have the first and second electrodes respectively contact the first and second areas; and conducting a second impedance measurement of the subject.
In related prior art, Sato teaches a similar bio-impedance body composition electrical measurement method wherein after a predetermined time period, repeating the electrical measurement to conduct a second impedance measurement of the subject([0029-0030] repeated measurements are compared with past measurements from 7, 30, or 90 days previously), and processing the original measurements and the repeated measurements to identify changes of body composition of the subject (Fig 5B, original and repeated measurements are processed to identify a change). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Hamaguchi in view of Okura, Liedtke, Komatsu, and Sato to incorporate the step of repeating the measurements after a predetermined period of time by unclamping the limbs, re-clamping, electrically connecting the electrodes, and conducting the measurement as claimed in claim 32. Doing so would advantageously allow for the user to acquire easily reproducible results (Hamaguchi [0098]) to compare to data acquired a predetermined amount of time ago to monitor any variation or change in body composition of the subject (abstract and [0030]).
Hamaguchi/Liedtke/Sato discloses substantially all the limitations of the claim(s) except the explicit teach that the re-clamping comprises placing the first clamp electrode apparatus such that the opening or channel of the first clamp electrode apparatus is slightly misaligned with reference to the ulnar head or malleolus of the first limb, which causes at least one of the first edge and the second edge to slide on a slanted surface of the ulnar head or malleolus of the first limb for adjusting its position and/or orientation to have the ulnar head or malleolus of the first limb positioned within the opening or channel of the first clamp electrode apparatus.  
However, it would have been an obvious matter of design choice to one having ordinary skill in the art at before the effective filing date of the claimed invention to provide the re-clamping step such that the opening or channel of the first clamp electrode apparatus is slightly misaligned with reference to the ulnar head or malleolus of the first limb, which causes the device to re-align the opening or channel with the ulnar head or malleolus, since applicant has not disclosed that the misaligning of the first clamp electrode solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the re-clamping comprising placing the opening or channel of first clamp electrode apparatus aligned with reference to the ulnar head or malleolus in the first place. 
Claim(s) 34 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Liedtke, and in further view of Okura (U.S. PGPub No. 2008/0306401).
Regarding claim 34, Hamaguchi/Liedtke teach the method of claim 31 as stated above. Hamaguchi further teaches wherein the first upper clamp body and second upper clamp body are independently movable relative to each other (see Figs 5-8, clip portions 51 and 61 are movable relative to each other)
Hamaguchi fails to teach wherein the first lower clamp body and second lower clamp body are independently movable relative to each other.
In related prior art, Okura teaches a similar clamp electrode apparatus comprising a first and second clamp mechanically connected to form a single integrated device (Fig 1, clamps 2 and 3 connected via joint 15) wherein the lower clamp body is separated into two distinct first and second lower clamp bodies with corresponding first and second upper clamp bodies to define a first and second clamp (Figs 2-3, clamps 2 and 3 each have distinct upper and lower clamp bodies). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lower clamp body of Hamaguchi in view of Okura to incorporate the first and second lower clamp bodies for the respective first and second clamps. Doing so would advantageously allow for the upper and lower bodies of each respective clamp to be able to independently adjust the width between the corresponding upper and lower clamp bodies ([0049-0050]).
Regarding claim 37, Hamaguchi further teaches wherein the first clamp electrode apparatus further comprises: a third electrode disposed on the inner surface of the first lower clamp body and facing the first electrode, wherein, when the first limb is clamped with the apparatus, the third electrode is configured to contact a third area of the first limb located at the same distance of the first area from the ulnar head or the malleolus when measured along the longitudinal direction of the first limb; and a fourth electrode disposed on the inner surface of the second lower clamp body and facing the second electrode, the fourth electrode is configured to contact a fourth area of the first limb located at the same distance of the second area from the ulnar head or the malleolus when measured along the longitudinal direction of the first limb.
Hamaguchi fails to teach wherein the first clamp electrode apparatus further comprises: a third electrode disposed on the inner surface of the first lower clamp body and facing the first electrode, wherein, when the first limb is clamped with the apparatus, the third electrode is configured to contact a third area of the first limb located at the same distance of the first area from the ulnar head or the malleolus when measured along the longitudinal direction of the first limb; and a fourth electrode disposed on the inner surface of the second lower clamp body and facing the second electrode, the fourth electrode is configured to contact a fourth area of the first limb located at the same distance of the second area from the ulnar head or the malleolus when measured along the longitudinal direction of the first limb.
Okura further teaches a similar first and second electrode on the upper clamp bodies (Fig 2 electrodes 2b and 3b), a third electrode disposed on the inner surface of the first lower clamp body and facing the first electrode (Fig 2 electrode 2c), wherein, when the limb is clamped with the apparatus, the third electrode is configured to contact a third area of the limb located at the same distance of the first area from the ulnar head or malleolus when measured along the longitudinal direction of the limb (Fig 2, electrodes 2b and 2c are configured to be at same longitudinal location of the ulnar head or malleolus); and a fourth electrode disposed on the inner surface of the second lower clamp body and facing the second electrode (Fig 2 electrode 3c), the fourth electrode is configured to contact a fourth area of the limb located at the same distance of the second area from the ulnar head or malleolus when measured along the longitudinal direction of the limb (Fig 2, electrodes 3b and 3c are configured to be at same longitudinal location of the ulnar head or malleolus). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the lower clamp body of Hamaguchi to incorporate third and fourth electrodes on the lower clamp bodies to face respective electrodes on the upper clamp bodies advantageously allows each clamp to measure a bioimpedance in the upper part of the limb and the lower part of the limb to provide more detailed bioimpedance measurements of the subject to establish a more accurate analysis of the subject’s fat and/or muscle content ([0047 & 0083]).
Claim(s) 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamaguchi in view of Liedtke, in view of Okura as applied to claim 37 above, and in further view of Komatsu (U.S. PGPub No. 2003/0073925).
Regarding claim 38, in view of the combination of claim 37 above, Hamaguchi further teaches wherein the measurement system further comprises: a second clamp electrode apparatus (Fig 3 and [0099]; any of electrode clips 173b, 172a, and 172b) comprising a fifth electrode and a sixth electrode (Fig 3 shows same electrode apparatus mounted on four different limbs with corresponding electrodes); a current source circuit ([0026] and Fig 1, constant current generating unit 21); a voltage measurement circuit (potential difference detecting part 23); first, second, third, fourth, fifth and sixth terminals configured to be connected to the first, second, third, fourth, fifth and sixth electrodes (Fig 1, each electrode has a respective terminal connecting to terminal switching part 22), respectively; and at least one switching circuit configured to connect each of the first, second, third, fourth, fifth and sixth terminals to either the current source circuit or the voltage measurement circuit (Fig 1 and [0031], terminal switching part 22), wherein the at least one switching circuit is configured to switch connection of each of the first and second terminals to the current source circuit and further configured to switch connection of each of the third and fourth terminals to the voltage measurement circuit ([0031], switiching part 22 is capable of switching any of the terminsals between the current generating unit 21 and the potential difference measurement unit 23). Hamaguchi further teaches that the system can selectively switch any of the electrodes to the current source circuit or the voltage measurement circuit while the clamps maintain contact with their respective limbs ([0031])
Hamaguchi fails to teach in a first voltage measurement, the first and fifth terminals are connected to the current source circuit and the third and sixth terminals are connected to the voltage measurement circuit, and in a second voltage measurement immediately subsequent to the first measurement, the second and fifth terminals are connected to the current source circuit and the fourth and the sixth terminals are connected to the voltage measurement circuit while the clamp electrode apparatus maintains clamping the first limb, wherein the at least one switching circuit is configured to connect the fifth electrode to the current source circuit and further configured to connect the sixth electrode to the voltage measurement circuit both in the first measurement and the second measurement.
In related bio-impedance prior art, Komatsu teaches an analogous system for impedance measurement comprising a switching circuit, a current source circuit, a voltage measurement circuit (Fig 2, switching unit 10, current source 11, and voltage measurement unit 12), and a first (8a), second (4a), third (8b), fourth (4b), fifth (9a), and sixth (9b) respective electrodes and terminals. Komatsu further teaches a first measurement wherein the first and fifth terminals are connected to the current source circuit (Fig 3 step s10 and [0038]; electrodes 8a and 9a) and the third and sixth terminals are connected to the voltage measurement circuit (Fig 3 and [0038]; electrodes 8b and 9b), and in a second measurement immediately subsequent to the first measurement, the second and fifth terminals are connected to the current source circuit (Fig 3 step s11 and [0038]; electrodes 4a and 9a) and the fourth and the sixth terminals are connected to the voltage measurement circuit (electrodes 4b and 9b), wherein the at least one circuit configured to connect the fifth electrode to the current source circuit and further configured to connect the sixth electrode to the voltage measurement circuit both in the first measurement and the second measurement (Fig 3 and [0038], fifth electrode 9a and sixth electrode 9b are connected to the current source and the voltage measurement circuit respectively in both measurements). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the device of Hamaguchi in view of Okura, and Komatsu to incorporate the first and second measurements with respect to the six electrodes and terminals to arrive at the method of claim 38. Doing so would have been obvious to one of ordinary skill in the art as it is well known in the art of bio-impedance measurement to provide impedance measurements between every possible pair of electrodes to provide a complete set of results including impedance and body fat percentage of each part of the body (Hamaguchi [0048]; Komatsu [0045] and Fig 9a).
Regarding claim 39, in view of the combination of claim 38 above, Hamaguchi further teaches clamping the second limb of the subject with the second clamp electrode apparatus such that the fifth and sixth electrodes contact fifth and sixth areas surfaces of the second limb (see Fig 3, second clamp is clamped onto second limb such that 5th and 6th electrodes contact fifth and sixth area surfaces of the second limb); and electrically connecting the first, second, third, fourth, fifth and sixth electrodes to the first, second, third, fourth, fifth and sixth terminals (See Fig 1 and 3, all electrodes are connected to a respective terminal), respectively. Hamaguchi further teaches acquiring multiple impedance measurements ([0036]).
 Hamaguchi fails to explicitly teach wherein the first impedance measurement comprises conducting the first voltage measurement while the first and fifth terminals are connected to the current source circuit, the third and sixth terminals are connected to the voltage measurement circuit, wherein the first measurement is made between the third electrode and the sixth electrode to acquire a first voltage drop between the third and sixth electrodes.
Komatsu further teaches a similar first impedance measurement comprising conducting the first measurement while the first and fifth terminals are connected to the current source circuit (Fig 3 step s10 and [0038]; electrodes 8a and 9a), the third and sixth terminals are connected to the voltage measurement circuit (Fig 3 and [0038]; electrodes 8b and 9b), wherein the first measurement is made between the third electrode and the sixth electrode to acquire a first voltage drop between the third and sixth electrodes ([0038] voltage drop is measured across electrode 8b and 9b which correspond to the third and sixth electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Hamaguchi in view of Okura, Liedtke, and Komatsu to incorporate the first measurement as claimed with respect to the six electrodes and terminals to arrive at the method of claim 39. Modifying the first impedance measurement of Hamaguchi would have been obvious to one of ordinary skill in the art as it is well known in the art of bio-impedance measurement to provide impedance measurements between every possible pair of electrodes to provide a complete set of results including impedance and body fat percentage of each part of the body (Hamaguchi [0048]; Komatsu [0045] and Fig 9a). Hamaguchi further discloses the ability for the terminal switching unit 22 to be capable of connecting any electrodes to either the current source circuit or the voltage measurement circuit ([0031-0032]).
Regarding claim 40, in view of the combination of claim 39 above, Hamaguchi further teaches wherein the first impedance measurement further comprises: while maintaining clamping of the first limb with the first clamp electrode apparatus and further maintaining clamping of the second limb with the second clamp electrode apparatus ([0031]; clamps remain clamped to each respective limb while the “electrical connection by the terminal switching unit 22 is variously switched during the measurement operation” to achieve multiple measurements), 
Hamaguchi fails to teach switching electrical connections of the first, second, third and fourth terminals such that the first and third terminals are disconnected from the current source circuit and the voltage measurement circuit, respectively, and the second and fourth terminals are connected to the current source circuit and the voltage measurement circuit, respectively, while maintaining the fifth terminal's connection to the current source circuit and the sixth terminal's connection to the voltage measurement circuit; and conducting the second voltage measurement while the second and sixth terminals are connected to the current source circuit and the fourth and fifth sixth terminals are connected to the voltage measurement circuit, wherein the second measurement is made between the fourth electrode and the sixth electrode to acquire a second voltage drop between the fourth and sixth electrodes.
Komatsu further teaches teaches switching electrical connections of the first, second, third and fourth terminals such that the first and third terminals are disconnected from the current source circuit and the voltage measurement circuit, respectively (Fig 3 step s11 and [0038]; electrodes 8a and 8b are disconnected from respective circuits), and the second and fourth terminals are connected to the current source circuit and the voltage measurement circuit, respectively (Fig 3 step s11 and [0038], electrodes 4a and 4b are connected to current source and voltage circuit respectively), while maintaining the fifth terminal's connection to the current source circuit and the sixth terminal's connection to the voltage measurement circuit (electrodes 9a and 9b maintain respective connections); and conducting the second measurement while the second and fifth terminals are connected to the current source circuit (Fig 3 step s11 and [0038], electrodes 4a and 9a) and the fourth and sixth terminals are connected to the voltage measurement circuit (Fig 3 step s11 and [0038], electrodes 4b and 9b), wherein the second measurement is made between the fourth electrode and the sixth electrode to acquire a second voltage drop between the fourth and sixth electrodes ([0038] voltage drop is measured across electrodes 4b and 9b which correspond to the fourth and sixth electrodes). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the method of Hamaguchi in view of Liedtke, Okura, and Komatsu to incorporate the first and second measurements with respect to the six electrodes and terminals to arrive at the method of claim 40. Modifying the first and second measurements of Hamaguchi would have been obvious to one of ordinary skill in the art as it is well known in the art of bio-impedance measurement to provide impedance measurements between every possible pair of electrodes to provide a complete set of results including impedance and body fat percentage of each part of the 33body (Hamaguchi [0048]; Komatsu [0045] and Fig 9a). Hamaguchi further discloses the ability for the terminal switching unit 22 to be capable of connecting any electrodes to either the current source circuit or the voltage measurement circuit ([0031-0032]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Z Minchella whose telephone number is (571)272-8644. The examiner can normally be reached M-Fri 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM Z MINCHELLA/Examiner, Art Unit 3794